oem NDA HM RR w DD we

10/|

u
12
13
14
15
16
17
18
19
20
21
29

23}

24.
25

26)|.

27
28

Ease 5:18-cv-05558-BLF Document 30-2 Filed 03/06/20 Page 1 of 5-

Shikeb Saddozai-CDCRgay1590 | FEL ED
| orcoran State Prison(CSP) M
QO, Ox 1
Corcoran C.A. $3212 AR 96 2029
n Pro se Chen YSAN ¥. so
NORTHERN: bs; pistnien Court

claims.

 

 

R
SAN JOSE CALIFORNi,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI, Case No.18-cv-05558~BLF

Plaintiff, MEMORANDUM OF LAW IN SUPPORT
V: OF MOTION FOR RECONSIDERATION
" ORDERING APPOINTMENT OF
COUNSEL UNDE
CLAWSON, et al., — NECESSARY FOR DUE PROCESS

Defendants.

Statement of the Case

This is a civil rights case filed under 42 U.S.C §1983 by a
State prisoner and asserting claims for the unconstitutional
denial of medical care out of deliberate indifference, denial
of due process and for injuries inflictedresulting from the
denial of medical care. The plaintiff seeks damages as to all

Statement of Facts

The complaint alleges that the plaintiff was denied ~ serious
medical needs by correctional officers who acted with deliber-
ate. indifference ,when officers and medical personnel disregarded
requests for medical attention based on plaintiffs complaint of |
being shot by officer,due to his negligence while being beaten
and battered by three inmates.

‘Page 1

 
*

Oo BN A TD B&B w bo =

10
rf
12
13
14
15
16
17
18
19
20
21
22
23
24,
25
26
27
28

.See Parham v. Johnson,126 F.3d 454,459(3.d Cir.1997) (holding

Case 5:18-cv-05558-BLF Document 30-2 Filed 03/06/20 Page 2 of 5

‘1. Factual Complexity. The plaintiff alleges that multiple
correctional officers acted with deliberate indifference to
serious medical needs , when officers and medical personnel
disregarded requests for medical attention based on-plaintiff's
complaints of pain,skin rashes,and infections while other
officers stood by and watched: Plaintiff also asserts that-
prison supervisors* were on notice of the violent propensities
of -some of those officers and did nothing about them .
Plaintiff challenges the denial of medical care after the incident
by multiple defendants.Finaly when plaintiff engaged in filing

a complaint officers threatened with violence and disciplinary
proceedings out of retaliation to prevent plaintiff from initiat-
-ing a civil rights suit,thereby violating plaintiffs due process
and ist amendment. The sheer number of claims and defendants
makes this a factually complex case.’

In addition, one of the plaintiff'c claims involves the denial
of medical care ; it will probably be necessary to present a
medical expert witness or to cross examine medical witnesses
called by defendants , or both. The presence of medical or other
issues requiring expert testimony supports the appointment of
counsel. Montgomery v. Pinchak,294 F.3d 492,503-04(3d Cir.2002);
Moore v. Mabus,976 F.2d 268,272(5th Cir.1992); Jackson v. County
of Mclean,953 F.2d 1070,1073(7th Cir.1992).

2. The plaintiff's ability to investigate. The plaintifzis locked
up and has no ability to investigate the facts. For example,
plaintiff is unable to identify, locate, and interview the
inmates who were housed in nearby cells and who saw some or all
of the events that took place. Plaintiff is in the same situation
with regard to developing the facts as an inmate who has been
transfered to a different institution, a factor that several
courts have cited in appointing counsel. Tucker v. Randall,948
F.2d 288,391-92(7th Cir.1991); Gatson v. Coughlin,679 F.Supp.
270,273(W.D.N.Y.1988). In addition this case wil require
considerable discovery concerning the identities of witnesses,
the officer's reports and statements about the incident, any
prior history of denial of medical care, retaliation, misuse

of force by the officers, and the plaintiff's medical history.

counsel should have been appointed because"prisoners lack of
legal experience and the complex discovery rules clearly put
plaintiff at disadvantage in countering the defendants
discovery tactics...these[discovery] rules prevented [the
plaintiff] from presenting an effective, case below").

Page 3

 

 

 
Oo Oo NDA A mh & BD

DS bp Ww BD BD NS DD DN mw wm mete
SAI Aa & WOH Ee SF BO wOeaANH Aan BR &H DS EH OC

Constitution or laws of the United States. Plaintiffs verfied

 

Case 5:18-cv-05558-BLF Document 30-2 Filed 03/06/20 Page 3 of 5

plaintiff ‘was tdenied immediate doctors: attention,nor provided
medician for pain and suffering, aa plaintiff complained
‘of chronic pain,skin rasheses andiinfections to correctional
officers who refused to notify medical personnel. Medical
‘conditions have disabled plaintiff and has interfered with his
life activities and the existence of chronic, and substanial
pain. Correctional officers threatened plaintiff. with violence
and to subsequent disciplinary proceedings to prevent plaintiff
from initiating a complaint. Each defendant at all times acted
"Under olor of State Law some of whom are related in case.
matters actively threatened plaintiff with violence for complaining
and failed to intervene. Plaintiff alleges supervisory officials
were aware of violent propensities of some of the officers and .
are liable for failing to take action to control them , who were
incharge of running facilities and provide medical services to
prisoners , and failed enforcing the policy and practice that

led to the violation of plaintiffs rights secured by the.

complaints filed , were ignored, and supervisory officers failed
to react , while being aware of ongoing abuse and mistreatment
by their subordinate officers and'no attempts were made

to remedy problem. Plaintiff was repeatedly denied complaint,
atid medical forms ,&-equal rights-and privileges made available to
all prisoners detained in prison custody to participate in
scheduled religious services, law library,educational,mental
health,and recreational programs,nor provided means to maintain
daily personal hygiene needs,and continuously had his legal
mail violated,and destroyed to obstruct plaintiffs access to
the courts and from assisting in his defense,

| | ARGUMENT
THE COURT SHOULD APPOINT COUNSEL. FOR THE PLAINTIFF.

In deciding whether to appoint counsel for an indigent litigant,
the court should consider "the factual complexity of the case,the
ability of the indigent to investigate the facts, the existence
of conflicting testimony, the ability of the indigent to present
his claim and the complexity of the legal issues." Abdullah v.
Gunter ,949 F.2d 1032,1035(8th Cir .1991)(citation omitted).

In additinn, courts have suggested that the most important factor
is whether the case appears to have merit. Carmona v. U.S

Bureau of Prisons , 243 F.3d 629, 632 (2d Cir.2001).

‘Each of these factors weighs in favor of appointment of counsel
in this case, ;

Page 2

 

 
Case 5:18-cv-05558-BLF Document 30-2 Filed 03/06/20 Page 4of5

wo oe ND TD BR w pO ee

So pow NW NS NS NON ON Om et et
aoa nn oo SP SO NY YK SCS YO FN Dn HN BP & WH m= OO

262,264 (7th Cir.1997). In addition plaintiff is confined with

The allegations of denial of medical care amount to"intentionally

 

3. Conflicting testimony. The plaintiff's accounts of the denial
of medical care by officers who acted with deliberate indifference
', while other officers watched and failed to intervene. Super-
-visory officials who were incharge of running facility and .
provide medical services to prisoners , failed carrying out the
policy and practice that led to the violation of plaintiffs right
This aspect of the case will be.a credibility contest between the
defendants and the plaintiff (and such inmate witnesses as can be
located ). The existence of these credibility issues supports

the appointment of counsel. Steele v. Shah, 87 F.3d 1266,1271

(11 Cir.1996); Gatson v. Coughlin,679 F.Supp. at 273.

4, The ability of the indigent to present his claim. The plaintiff
is an indigent prisoner with no legal training , a factor that
supports the appointment of counsel . Forbes v. edgar,112 F.3d

extremely limited access to legal materials. Rayes v. Johnson,
969 F.2d 700,703-04(8th Cir.1992)(citing lack for ready access
to a law library as a factor supporting appointment of counsel).

5. Legal complexity. The number of defendants , some of whom.
are supervisory officials, presents complex legal issues of
detirmining which defendants were sufficiently personally involved
in the Constitutional violations to be held liable.

Hendricks v. Coughlin,114 F.3d 390,394(2d Cir.1997) (holding
complexity of supervisory liability supported appointment of
counsel ). In addition, the plaintiff has asked for a jury trial,
which requires much greater legal skill than the plaintiff has

or can develop. Solis v. County of los angeles,514 F.3d 946,958
(9th Cir. 2008) (prisoner with eighth grade education and no legal
training is "ill-suited" to conduct a jury trial). oo

6. Merit of the case. The plaintiff's allegations, if proved,
clearly would establish a constitutional violation. The denial
of medical care alleged in the complaint clearly states an
Eighth Amendment violation. See Estelle v. Gamble,429 U.S.97,104
(1976); McGuckin v. Smith,974 F.2d 1050,1059(9th Cir.1992).

interfering with the treatment once prescribed,"which the
Supreme court has specifically cited as an example of -
unconstitutionall deliberate indifference to prisoners medical
needs. On its face,then,this is a meritorious case.

Page 4

 

 
oe Nn DA TH BRB & RDO em

10
il
12
13
14

15
16
17
18
19
20
2)
22

23||

24,
25

26].

27
28

CONCLUSION

For the foregoing reasons, the court shoul
motion and appoint counsel in this case.

March 2,2020,

Shikeb Saddozai-CDCR#AY1590
Corcoran State Prison
P.O.Box 3461

Corcoran C.A. 93212
In Pro se

Page 5

 

 

Case 5:18-cv-05558-BLF Document 30-2 Filed 03/06/20 Page 5 of 5.

d grant the plaintiff's

 
